Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 5/5/21.
The rejection under 35 U.S.C. 103 as being unpatentable over Kostoulas (U.S. 8,201,083) in view of Eble (US 2015/0149745) to claims 1, 6-8, 13-15 and 19-20 is withdrawn in view of applicant’s remarks/arguments.
The rejection under 35 U.S.C. 103 as being unpatentable over Kostoulas (U.S. 8,201,083) in view of Eble (US 2015/0149745), and further in view of Lucovsky (US 2002/0174125) to claims 2, 9 and 16 is withdrawn in view of applicant’s remarks/arguments.
The rejection under 35 U.S.C. 103 as being unpatentable over Kostoulas (U.S. 8,201,083) in view of Eble (US 2015/0149745), and further in view of Fogg (U.S. 6,163,778) to claims 3 and 10 is withdrawn in view of applicant’s remarks/arguments.
The rejection under 35 U.S.C. 103 as being unpatentable over Kostoulas (U.S. 8,201,083) in view of Eble (US 2015/0149745), and further in view of Karpel (U.S. 10,552,530) to claims 4, 11 and 17 is withdrawn in view of applicant’s remarks/arguments. 
The rejection under 35 U.S.C. 103 as being unpatentable over Kostoulas (U.S. 8,201,083) in view of Eble (US 2015/0149745), and further in view of Muir (US 2012/0131547) to claims 5, 12 and 18 is withdrawn in view of applicant’s remarks/arguments.
Claims 1-20 are pending.
Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
 	The following is an examiner’s statement of reasons for allowance:
	The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, validating, by the one or more computer processors, at compile time, code that attempts to access the data object according to the associated constraints of the data type of the data object as substantially recited in each of the independent claims.
	The closest cited prior arts, Kostoulas (U.S. 8,201,083) and Eble (US 2015/0149745) teach a method for identifying a data object according to a data type of a schema.  However, Kostoulas (U.S. 8,201,083) and Eble (US 2015/0149745) fail to teach validating, by the one or more computer processors, at compile time, code that attempts to access the data object according to the associated constraints of the data type of the data object as substantially recited in each of the independent claims; and as pointed out in the applicant’s remarks/arguments on pg. 8, par. 1 to pg. 9, par. 3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication from the examiner should be directed to Qamrun Nahar whose telephone number is (571) 272-3730.  The examiner can normally be reached on Mondays through Fridays from 10:00 AM to 6:30 PM.  

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente, can be reached on (571) 272-3652.  The fax phone number for the organization where this application or processing is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Qamrun Nahar/
Primary Examiner, Art Unit 2196